DETAILED ACTION
	This Office action details a first action on the merits for the above referenced application No.  Claims 1-12, 26, 30-31, 46-47, and 49-50 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 35 USC 371 National Stage filing of international application No. PCT/EP2019/051500 filed on 22 Jan. 2019, which claims benefit under 35 USC 119(a)-(d) to foreign application No. EP 18153326.6 filed on 24 Jan. 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 Jul. 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claims 26 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In claim 26, the limitation of “particularly wherein the diagnosis is conducted by positron emission tomography” is indefinite because there is a question as to whether the feature is merely exemplary or required.  In addition, claim 26 is indefinite because it is missing a transitional phrase such as comprising.  The scope of the claim is unclear with respect to unrecited additional components.  

	In claim 30, the limitation of “certain prion diseases” is indefinite because it is not clear which diseases qualify as certain prion disease.  The limitation of “(GSS with tau)” is indefinite because it is not clear if it is merely an example or part of the claimed invention.  The limitation of “(Dutch type)” is indefinite because it is not clear if it is merely an example or part of the claimed invention.  The limitation of “(such as age-related macular degeneration)” is indefinite because it is not clear if it is merely an example or part of the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12, and 46-47 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Gobbi et al. (WO 2015/052105 A1; published 16 Apr. 2015; see IDS filed 24 Jul. 2020).

Regarding claim 12 and 46-47, Gobbi et al. disclose the radiosynthesis of 
    PNG
    media_image1.png
    172
    377
    media_image1.png
    Greyscale
 where the product solution was eluted through a Waters C-18 SepPak Plus, washed with 10 mL of Milli-Q water, then eluted with 1 mL of absolute ethanol followed by 10 mL of normal saline into the final product vial via a 22 µm Millipore FG sterilizing filter (see pg. 16).  Product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  In the case, Gobbi et al. disclose a diagnostic composition comprising a compound of instant formula I, ethanol, and water.  This is the same as a diagnostic composition obtained by the method of claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-12, 26, 30-31, and 46-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gobbi et al. (WO 2015/052105 A1; published 16 Apr. 2015; see IDS filed 24 Jul. 2020), in view of Berndt et al. (US 2016/0184465 A1; published 30 Jun. 2016; see attached 892).

	Gobbi et al. teach as discussed above.  Gobbi et al. teach diacarbazole derivatives as tau-PET ligands (see title).  Gobbi et al. teach that the fluoride solution was evaporated to dryness at 110oC via nitrogen flow and further dried azeotropically by two addition of acetonitrile.  The precursor 
    PNG
    media_image2.png
    162
    417
    media_image2.png
    Greyscale
 was added and then microwaved at 50 watts for 240 sec after which the solution was quenched with 1 mL of water (reacting a compound of formula II with a 18F fluorinating agent).  The reaction solution was diluted TEA buffer then injected onto the semi-preparative HPLC column eluted with methanol: TEA buffer (pH 7.2) at 15 mL/min (subjecting the resultant compound of the formula I to HPLC).  Gobbi et al. teach Boc protected intermediates (see pg. 8).  Gobbi et al. teach a method of imaging tau especially for use ion AD patients (see pgs. 1, and 20).
	Gobbi et al. do not teach the instant method of preparing a compound of instant formula I wherein the subjecting the resultant compound of formula I to HPLC uses a mobile phase comprising ethanol and water.
	Berndt et al. teach a method for the production of F-18 labeled amyloid beta ligands (see title).  Berndt et al. teach that cartridge based purification processes have been investigated, an optimum of product quality regarding radiochemical purity and separation from non-radioactive by-products have been demonstrated and proofed only for HPLC purification.  Acetonitrile and further compound of the solvent systems that are not tolerated for injection into humans have to be removed (see [0036]).  Berndt et al. teach that instead of an acetonitrile/buffer mixture, an N synthesizer to the direct cut approach (see [0160]-[0166]).  Berndt et al. teach Boc protected precursor 2b and adding 1 mL of 1.5M HCl to the reactor and heating at 110 oC for 5 min (see [0161]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Gobbi et al. (method of preparing [18F]-2-(6-fluoro-pyridin-3-yl)-9H-dipyrido[2,3-b;3’,4’-d]pyrrole) by subjecting the compound to HPLC using a mobile phase comprising ethanol and aqueous buffer, such as ascorbate, at a pH of about 7 or less where the ratio of ethanol to water is about 60:40 and wherein the method does not comprise solid phase extraction or chromatography before sterile filtration as taught by Berndt et al. because it would advantageously enable a simpler overall setup for manufacturing where the HPLC solvent used for purification is suitable of injection into human.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Gobbi et al. by adding a Boc protecting group to the pyrrole N of the precursor and the deprotect that immediately after radiofluorination, optionally in the same step, under acidic conditions as taught by Gobbi et al. and Berndt et al. because it would have been expected to advantageously protect from the pyrrolyl N from reaction with activated [18F]fluoride ion.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Gobbi et al. by further using an automated radiosynthesis module as equipped with .

Claims 1-12, 26, 30-31, 46-47, and 49-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gobbi et al. (WO 2015/052105 A1; published 16 Apr. 2015; see IDS filed 24 Jul. 2020), in view of Berndt et al. (US 2016/0184465 A1; published 30 Jun. 2016; see attached 892), in further view of Kroth et al. (WO 2015/110263 A1; published 30 Jul. 2015; see attached 892) and Ravert et al. (WO 2017/214470 A1; published 14 Dec. 2017; see attached 892).

	Gobbi et al. teach as discussed above.
	Gobbi et al. do not further teach a method of determining the amount of tau aggregate in a tissue and/or body fluid or a method of collecting data for determining a predisposition to a disorder associated with tau aggregates in a patient.
	Berndt et al. teach as discussed above.
	Kroth et al. teach carbazole and carboline compounds for use in the diagnosis, treatment, alleviation or prevention of disorders associated with amyloid or amyloid like proteins (see title).  Kroth et al. claim methods of collecting data for the diagnosis of a disorder associated with amyloid and determining the amount of amyloid and/or amyloid like protein 
	Ravert et al. teach the improved synthesis of the radiolabeled PSMA inhibitor [18F]DCFPyL (see title).  Ravert et al. teach that phosphoric acid was found to be sufficiently acidic to remove the butyl groups in a suitable yield but not form major radiochemical by-products at 45oC (see pg. 35).  Ravert et al. teach that for deprotection, phosphoric acid or an acid with a pKa of 1.8 to 2.5 is added e.g. without cooling the reaction mixture (see pg. 17).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Gobbi et al. by further determining the amount of tau aggregate in a tissue and/or body fluid as taught by Kroth et al. because it would advantageously enable in vitro quantitation of the amount tau in the sample or specific body part or area for comparing to a normal control value.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Gobbi et al. by further collecting data for determining a predisposition to a disorder associated to tau in a patient as taught by Kroth et al. because it would advantageously determining the predisposition of a patient to AD by in vivo detecting tau in the patient.   It would have been further obvious to a person of ordinary skill in the art before the effective filing date to modify Gobbi et al. by further deprotecting the protecting group during the radiofluorination step without cooling as taught by Ravert et al. because it would advantageously enable a simpler and more streamlined method of radiosynthesis.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1-12, 26, 30-31, 46-47, and 49-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,835,624 in view of Berndt et al. (US 2016/0184465 A1; published 30 Jun. 2016; see attached 892). 
	
	Claims 1-14 of U.S. Patent No. 10,835,624 claim a compound of formula (II) 
    PNG
    media_image3.png
    139
    212
    media_image3.png
    Greyscale
 wherein R1 is 18F or a leaving group and a diagnostic composition and kit thereof.  Claims 1-14 of U.S. Patent No. 10,835,624 claim a method of preparing a compound of formula (II).   Claims 1-14 of U.S. Patent No. 10,835,624 claim methods of collecting data for the diagnosis of a disorder associated with tau and for determining the predisposition to a disorder associated with tau.
	Claims 1-14 of U.S. Patent No. 10,835, 624 do not claim a method of preparing a compound according to formula I comprising subjecting the resultant compound of formula I to HPLC using a mobile phase comprising ethanol and water optionally wherein the protecting group is cleaved in step A or B optionally wherein the ratio of ethanol to water is from about 5:95 to about 80/20 v/v and optionally wherein the mobile phase further comprises a buffer and HPLC is conducted under pressure of about 50 to 400 bars wherein the method is conducted in an automated synthesizer and further comprises sterile filtration..  
	Berndt et al. teach as discussed above.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify claims 1-14 of U.S. Patent No. 10,835,624 by subjecting the compound to HPLC using a mobile phase comprising ethanol and aqueous buffer, such as ascorbate, at a pH of about 7 or less where the ratio of ethanol to water is about 60:40 and wherein the method 18F]fluoride ion.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify claims 1-14 of U.S. Patent No. 10,835,624 by further using an automated radiosynthesis module as equipped with HPLC as taught by Berndt et al. because it would advantageously enable fully automated radiosynthesis, compliant with GMP guidelines.  The pressure that the HPLC is conducted at is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  See MPEP 2144.05.II.  A person of ordinary skill in the art would have arrived at a pressure of about 50 to about 400 bars through routine experimentation in order arrive at the optimal working pressure of the HPLC.  

Claims 1-12, 26, 30-31, 46-47, and 49-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,865,207 B2, in view of Berndt et al. (US 2016/0184465 A1; published 30 Jun. 2016; see attached 892). 


    PNG
    media_image4.png
    128
    195
    media_image4.png
    Greyscale
 wherein R1 is 18F or LG and a diagnostic composition and kit thereof.  Claims 1-26 of U.S. Patent No. 10,865,207 B2 claim a method of preparing a compound as defined in claim 1.  Claims 1-26 of U.S. Patent No. 10,865,207 B2 claim methods of collecting data for the diagnosis of a disorder associated with tau and for determining the predisposition to a disorder associated with tau.
	Claims 1-26 of U.S. Patent No. 10,865,207 B2 do not claim a method of preparing a compound according to formula I comprising subjecting the resultant compound of formula I to HPLC using a mobile phase comprising ethanol and water optionally wherein the protecting group is cleaved in step A or B optionally wherein the ratio of ethanol to water is from about 5:95 to about 80/20 v/v and optionally wherein the mobile phase further comprises a buffer and HPLC is conducted under pressure of about 50 to 400 bars wherein the method is conducted in an automated synthesizer and further comprises sterile filtration..  
	Berndt et al. teach as discussed above.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify claims 1-26 of U.S. Patent No. 10,865,207 B2 by subjecting the compound to HPLC using a mobile phase comprising ethanol and aqueous buffer, such as ascorbate, at a pH of about 7 or less where the ratio of ethanol to water is about 60:40 and wherein the method does not comprise solid phase extraction or chromatography before sterile filtration as taught by Berndt et al. because it would advantageously enable a simpler overall setup for manufacturing where the HPLC solvent used for purification is suitable of injection into human.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify 18F]fluoride ion.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify claims 1-26 of U.S. Patent No. 10,865,207 B2 by further using an automated radiosynthesis module as equipped with HPLC as taught by Berndt et al. because it would advantageously enable fully automated radiosynthesis, compliant with GMP guidelines.  The pressure that the HPLC is conducted at is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  See MPEP 2144.05.II.  A person of ordinary skill in the art would have arrived at a pressure of about 50 to about 400 bars through routine experimentation in order arrive at the optimal working pressure of the HPLC.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618